Citation Nr: 1002336	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-31 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a right ankle disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia.

3.  Entitlement to a rating in excess of 10 percent for a 
chronic lumbar muscular tear, to include a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 and February 
1990.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection a right ankle disorder in July 2003.  The 
Board denied the appeal in July 2006 and the decision became 
final. 

2. In June 2007, the Veteran sought to reopen the claim.

3. The evidence added to the record since the July 2003 
rating decision does not relate to any unestablished facts 
that are necessary to substantiate the claim, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claim.

4.  The Veteran's chronic lumbar muscular tear has been 
characterized by pain in a range of 30 to 60 degrees of 
flexion.  Flexion less than 30 degrees or ankylosis has not 
been shown.  



CONCLUSIONS OF LAW

1.  The evidence received since the July 2003 rating decision 
is not new and material, and the requirements to reopen a 
claim of entitlement to service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).

2.  The criteria for a rating of 20 percent, but no more, for 
a chronic lumbar muscular tear, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Regarding his low back claim, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in September 2006, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in September 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Therefore, the duty to notify has been met.

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Additionally, specific VA 
medical examinations pertinent to the issue on appeal were 
obtained in November 2006 and April 2009.  

The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran and conducted a 
physical examination.  Moreover, there is no indication that 
the VA examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant fact.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a right ankle disorder.  The RO denied this claim in July 
2003 on the basis that a right ankle disorder was not related 
to service.  He appealed this decision to the Board, which 
also denied his claim in July 2006, wherein the decision 
became final. 

In June 2007 the Veteran again filed a claim for entitlement 
to service connection for a right ankle disorder and, in 
March 2008, the RO again denied the claim on the basis that 
the evidence was not new and material.    

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records from July 
1987 to February 1990, private treatment notes from August to 
September 2003, a nexus opinion from a private physician from 
August 2003 and a number of lay statements from various 
acquaintances from August 2003. 
 
Since the RO's decision became final, the Veteran has 
submitted VA treatment records from November 2006 to October 
2007, VA examinations from November 2006 and April 2009, a 
number of internet articles related to treatment for 
schizophrenia and treatment records that were submitted in 
support of his Social Security Administration (SSA) 
disability application.  
  
However, none of this new evidence pertains to his right 
ankle disorder.  Specifically, the VA examination in November 
2006 was directed toward the disability to his left index 
finger, and the April 2009 examination was for his low back 
disability.  Moreover, the VA treatment records did not note 
any continued ankle disorder, and the records attached to his 
SSA file were entirely related to his acquired psychiatric 
disorder.  Therefore, while all of these records are new, in 
that they had not been reviewed prior to the last final 
denial of this claim, they are not material to a claim for a 
right ankle disorder.

Additionally, the Board has considered the Veteran's 
additional statements about his right ankle disorder.  
However, in a March 2008 statement, he appears to acknowledge 
that he has not submitted new evidence.  

Even if the statements disclosed new information, such 
assertions would not be sufficient to reopen the claim, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final 
rating decision is new and material under 38 C.F.R. 
§ 3.156(a).  Thus, the Veteran's claim to reopen must be 
denied.   

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Low back disabilities are rated based on a general rating 
formula established under 38 C.F.R. § 4.71a (2009).  The 
Veteran is currently rated at 10 percent for a chronic lumbar 
muscular tear in his low back under DC 5237.  In order to 
warrant a rating in excess of 10 degrees, the evidence must 
show:
*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

In this case, the Board concludes that the criteria for a 20 
percent rating have been met.  Specifically, at his VA 
examination in November 2006, the Veteran demonstrated 
flexion of 63 degrees.  However, the examiner noted that pain 
in range of motion began at 30 degrees.  Additionally, at a 
second VA examination in April 2009, his flexion was improved 
and limited to 80 degrees, but the examiner noted that pain 
began at 60 degrees.  

As was noted above, limitation of motion must be measured on 
the basis of where it is functionally limited, including the 
extent to which pain causes additional limitation.  See 
DeLuca, 8 Vet. App. at 202.  Here, the evidence indicates 
that the flexion in the Veteran's back, from a functional 
standpoint, is less than 60 degrees.  Therefore, the criteria 
for a 20 percent rating are met on this basis.

Next, the Board considers whether the evidence indicates that 
a rating in excess of 20 percent is warranted.  Under the 
general rating formula in 38 C.F.R. § 4.71a (2009), the 
evidence must show:
*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent); or 
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent).

In this case, the Board concludes that the criteria for a 
rating in excess of 20 percent have not been met.  First, as 
noted above, the Veteran demonstrated a flexion of 63 degrees 
at his VA examination in November 2006 with pain beginning at 
30 degrees.  Additionally, his flexion was limited to 80 
degrees at a second VA examination in April 2009, with pain 
beginning at 60 degrees.  However, based on the two 
examinations, the Board concludes that the Veteran's flexion 
is more representative of a 20 percent disability, rather 
than a 40 percent disability.  Therefore, an increased rating 
is not warranted on this basis.  

Next, the evidence does not indicate favorable ankylosis of 
the entire thoracolumbar spine.  Specifically, at his 
November 2006 VA examination, although he used a cane to 
ambulate, there was no spasm, guarding, atrophy, tenderness 
or weakness.  Additionally, there was no scoliosis or 
lordosis.  Additionally, at his VA examination in April 2009, 
his posture was observed to be normal, with no ankylosis or 
scoliosis, or spasm, atrophy, guarding or pain upon motion.  
Moreover, none of his outpatient treatment records indicate 
the presence of ankylosis.  Therefore, an increased rating is 
not warranted on this basis.  

Regarding whether a separate rating for any neurological 
disorder is for application, the Board concludes that it is 
not.  In this case, at his November 2006 VA examination, he 
experienced no urinary incontinence, paresthesias, or leg or 
foot weakness.  His motor strength was normal with no atrophy 
of the muscles, and his sensory and deep tendon reflex 
examinations were also normal.  

Similarly, at his April 2009 VA examination, he again 
experienced no incontinence, numbness or paresthesias and 
also had no foot weakness.  Again, his motor strength was 
normal, as were his sensory and deep tendon reflexes.  
Therefore, based on this evidence, a separate rating based on 
any neurological disorder is not for application.  

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his low back according to the appropriate 
diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's low back disability has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran is unemployed, and the evidence 
does not indicate that he has been hospitalized for his low 
back disability.  Moreover, the rating criteria reasonably 
describe his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that a 20 percent rating, but no more, is 
warranted for his low back disability, and the appeal is 
granted to this extent.  




ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a right ankle disorder is denied.

A 20 percent rating, but no more, for a chronic lumbar 
muscular tear is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

Regarding the Veteran's claims for entitlement to service 
connection for an acquired psychiatric disorder and for TDIU, 
the Board concludes that additional development is necessary.  

Regarding the Veteran's claim for an acquired psychiatric 
disorder, the evidence indicates that he first sought 
treatment for depression in March 1994, where he stated that 
he had been experiencing depression for the past several 
months.  Since that time, he has been treated for psychiatric 
disorders somewhat consistently.  He has also been 
hospitalized a number of times for his psychiatric disorders, 
and has more recently been diagnosed with schizophrenia. 

Although the first documented treatment for his psychiatric 
disorders is approximately four years after he left active 
duty, the service treatment records and personnel records do 
raise the possibility that his psychiatric disorders may have 
originated while on active duty.  Specifically, at his 
separation physical examination in January 1990, he reported 
feelings of depression and "nervous trouble."  

Moreover, his personnel records indicate that he was twice 
disciplined in a four-month period for insubordination, which 
apparently led to his discharge.  In view of his complaints 
and deteriorated military performance, a nexus opinion should 
be obtained.  

The evidence indicates that the Veteran has not been employed 
for a substantial amount of time.  However, the evidence 
conflicts as to the cause of his unemployment.  For example, 
a behavioral examination from December 2002 indicates that he 
was unable to work, but does not state whether this is due to 
service-connected disabilities or not.  Additionally, a VA 
examination for his back in April 2009 indicated that he was 
not employed due to his psychiatric disorder.  However, at 
his VA examination in November 2006, he stated that he was 
unemployed due to his back pain.  Therefore, an opinion is 
required to ascertain the extent to which his employability 
is attributable to service-connected disabilities.  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, for failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an 
examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must note in the examination report that 
he/she had an opportunity to review the 
file.  All indicated studies should be 
conducted and all pertinent pathology 
should be noted in the examination report.

For any psychiatric disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater), that such 
disorder had its clinical onset in service 
or is otherwise related to active service. 

Any opinions provided by the examiner 
should be supported by a thorough 
discussion of the reasoning and basis for 
his or her opinion.  If the examiner is 
unable to render such an opinion, this 
should also be accompanied by his or hear 
reasoning as to why such an opinion can 
not be provided.

2.  The Veteran should also be scheduled 
for an appropriate examination to evaluate 
the effects of his service-connected 
disabilities on his ability to obtain 
substantially gainful employment.

Specifically, the examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected low back and 
left index finger disabilities are in and 
of themselves so severe as to preclude 
substantially gainful employment.

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be due 
to external bases such as economic 
factors, but rather to all reasonably 
available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991)

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3. Following the completion of the above, 
the RO should re-adjudicate the issues of 
entitlement to service connection for an 
acquired psychiatric disorder and TDIU.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


